Citation Nr: 0520250	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  01-05 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a back disability, to 
include as secondary to the service connected residuals of a 
left leg fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1958 to 
February 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2000 rating decision by the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA), that, in part, denied the veteran service 
connection for a back condition as secondary to a service-
connected left leg disability.

The veteran testified before the undersigned Veteran's Law 
Judge at a travel board hearing at the RO in October 2002.  A 
transcript of the hearing is of record.  In November 2003, 
the Board remanded the veteran's case to the RO for further 
development.  The case was returned to the Board in June 
2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits and applies to this remand.

The Board notes that the veteran underwent a VA examination 
in October 2004 to determine the etiology of his back 
disability.  The VA examiner opined that the veteran's back 
disability was not caused by the veteran's service-connected 
left leg disability.  However, the examiner did not give a 
rationale for this opinion.  In addition, a private physician 
and a private chiropractor previously opined that the 
veteran's back disability was a result of his service-
connected left leg disability.  Although the October 2004 VA 
examiner noted that he had reviewed the opinions of these 
private medical providers, the VA examiner did not give a 
rationale for not agreeing with these opinions and instead 
opining that the veteran's back disability was not related to 
his service-connected left leg disability, concluding that 
the degenerative changes in the back were of post-service 
origin.  The examiner did not respond to the question posed; 
that is, does the service-connected residuals of left leg 
fracture aggravate the back disorder?  Therefore, a VA 
examination is necessary to determine the etiology of the 
veteran's back disability.

Remand instructions of the Board are neither optional nor 
discretionary. Full compliance with such instructions is 
mandated by law, Stegall v. West, 11 Vet. App. 268 (1998).

Further, the Board notes that in a June 2001 statement, the 
veteran stated that he received treatment for his back at the 
VA medical center in Allen Park, Michigan beginning in 1963.  
During his October 2002 hearing, the veteran also testified 
that he had received treatment for his back from the Allen 
Park VA medical center within a year after service.  The 
Allen Park VA medical center is now the Detroit VA medical 
center.  The Board finds that these records from the VA 
medical center in Detroit, Michigan are necessary to 
determine the issue of service connection for the veteran's 
back disability.

In light of the above discussion, this case is REMANDED for 
the following actions:

1.  The RO should obtain the medical 
records from the VA medical center in 
Detroit, Michigan from 1963 to the 
present for any treatment provided to the 
veteran for his back disability, which 
has not been previously submitted.  These 
should include records from the Allen 
Park, Michigan VA medical center that is 
now the Detroit, Michigan VA medical 
center.  These records should be 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain these records, a notation to that 
effect should be inserted in the file.  
The veteran is to be notified of 
unsuccessful efforts in this regard, in 
order that he is provided the opportunity 
to obtain and submit those records for VA 
review.

2.  The RO should then make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded the 
following:  an orthopedic examination to 
determine the etiology of any current 
back disorder.  The claims folder, to 
include a copy of this REMAND, must be 
made available to and reviewed by the 
physician.  A notation to the effect that 
this record review took place should be 
included in the reports of the physician.  
The RO should indicate that the physician 
should furnish an opinion as to:

a. Whether the scoliosis was 
aggravated while in service;

b. Whether it is at least as 
likely as not that any current 
back condition is related to 
the service-connected left leg 
injury which occurred during 
the veteran's period of 
military service from February 
1958 to February 1962, or was 
of post-service onset; 

c. Whether it is at least as 
likely as not that the current 
back condition was directly 
caused by an injury in service; 
and,

d.  If the physician finds that 
the service-connected left leg 
disability did not cause the 
back disability or that the 
back disability was not caused 
by an injury in service, the 
examiner should indicate 
whether the left leg disorder 
or in-service injury aggravates 
any existing back disability.

In expressing such opinions, the examiner 
should review the veteran's service and 
post-service medical records.  In 
reviewing the veteran's service medical 
records, the examiner should pay 
particular attention to the veteran's 
enlistment and discharge examinations, 
where it is noted that the veteran 
suffered from postural dorsolumbar 
scoliosis.  Further, in expressing his or 
her opinion, the examiner should review 
statements from Dr. W.A. Athens, Jr., 
D.O., and statements from the veteran's 
chiropractor, James J. Woda, D.C., and 
provide any necessary comments regarding 
those opinions.

The complete rationale for all opinions 
expressed must be provided in the 
examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

5.  When the above development has been 
completed, the RO should readjudicate 
the issue on appeal based on a de novo 
review of all pertinent evidence.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO should issue a Supplemental 
Statement of the Case and afford the 
veteran the requisite opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


